Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013101755 (hereafter JP ‘755) in view of JP 2005235414 (hereafter JP ‘414).
Claim 1:	JP ‘755 in Figures 1, 2 and 6 disclose a nonaqueous electrolyte secondary battery (lithium-ion secondary battery) comprising: 
a winding type electrode body (4) in which a positive electrode (5) and a negative electrode (6) including a negative electrode active material layer (26) formed on a surface of a belt-shaped negative electrode collector (16) are wound in a spiral shape with at least one separator (7) interposed therebetween (paragraphs [[0014]-[0015], 
wherein the negative electrode (6)
includes a negative electrode lead (6c) bonded to a winding start side end (41) of the negative electrode collector (16), 
is wound at least one turn from a winding-direction inner end so as not to face the positive electrode (5) with the separator (7) interposed therebetween (paragraphs [0018]-[0019], [0042] and 0044]). See also entire document. 
JP ‘755 does not disclose an insulating tape adhered to the negative electrode collector so as to straddle a surface of the negative electrode lead in the winding direction.
JP ‘414 discloses an insulating tape (20) adhered to negative electrode collector (31) so as to obviously straddle a surface of the negative electrode lead (6c) in the See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of JP ‘755 by incorporating the insulating tape of JP ‘414.
One having ordinary skill in the art would have been motivated to make the modification to provide a battery that would have provide improved productivity, stable quality by reducing the application of stress to a metal foil to be a core, and prevented the occurrence of a foil breakage when spirally wound without deteriorating insulation resistance (paragraph [0007]).
Claim 2:	The rejection of claim 2 is as set forth above in claim 1 wherein JP ‘414 further discloses that the insulating tape (20) is a two-layer tape formed of a base material layer (PP) and an adhesive layer (a paste material made of EEA) (paragraph [0019]). 
Claim 3:	The rejection of claim 3 is as set forth above in claim 1 and 2 wherein JP ‘414 further discloses that the primary component of the base material layer is a polypropylene (paragraph [0019]). 
Claim 4:	The rejection of claim 4 is as set forth above in claim 1 wherein JP ‘414 further discloses that the thickness of the insulating tape is smaller than the 
Claim 5:	The rejection of claim 5 is as set forth above in claim 1 wherein JP ‘755 further discloses that in the electrode body (4), a space is formed at a winding core portion (hollow pin 45), and the negative electrode lead (6c) is bonded to an outer circumference side surface of the negative electrode collector (16).
Claim 6:	The rejection of claim 6 is as set forth above in clafim 1 wherein JP ‘414 further discloses that the insulating tape (20) is partially overlapped with the negative electrode active material layer (26). See Figure 2 which although directed to the positive electrode active material, exemplifies an insulating tape overlapped with a negative electrode active material layer. 
Claim 7:	The rejection of claim 7 is as set forth above in claim 1 wherein JP ’44 discloses that the insulating tape (20) obviously covers a portion including a width-direction center of the negative electrode collector (31)(paragraphs [0012] and [0019]-[0023]).

Examiner Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas H. Parsons/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729